Citation Nr: 1618361	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  08-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 3, 2009. 

2.  Entitlement to an initial rating in excess of 50 percent for PTSD on or after September 3, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to November 1999, from October 2001 to January 2002, and again from January 2005 to July 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  That decision granted service connection for PTSD and assigned a 30 percent initial rating effective July 10, 2006.  The Veteran testified at a hearing before an RO hearing officer in July 2009.  The RO subsequently issued another rating decision in September 2009, which increased the rating for the Veteran's PTSD to 50 percent, effective September 3, 2009.   

When a veteran seek an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded  See AB v Brown, 6 Vet. App. 35 (1993). 

The Board remanded the claims in August 2011, January 2014 and August 2015 to the Agency of Original Jurisdiction (AOJ) for additional development.  As sufficient efforts were made to obtain the noted medical records and the requested medical examination was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDING OF FACT

Throughout the period on appeal the Veteran's PTSD was manifested by not more than disturbances of motivation and mood, circumstantial thought processes, verbose speech, depressed mood, irritability with periods of violence, nightmares, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships; resulting in occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas and total occupation and social impairment were not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD prior to September 3, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.321, Part 4, §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met at any time relevant to this appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, Part 4, §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A VCAA letter was sent to the Veteran in August 2006 prior to the initial rating decision that granted service connection for PTSD, and this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify as to that claim is therefore required.

B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the electronic claims file.  These records include those of treatment through 2015 by the Veteran's long-term therapist J.F., who worked at VA for at least some part of the time he treated the Veteran.  Records from the Veteran's physician M.L., D.O., were obtained from February and March 2014.  Another search was conducted for additional records in view of an additional release form from the Veteran.  The Veteran was informed of this request sent to Dr. L. by VA letter dated in January 2016.  He was also informed that while it is ultimately his responsibility to submit relevant evidence for consideration in support of the claim, VA would make reasonable efforts to assist in obtaining this evidence.  Dr. L.'s office responded in January 2016 that his office would not waive payment of fees for the release of additional records.  Since VA will not pay any fees charged by a custodian to obtain records, the Board finds that follow up would be futile.  VA made adequate attempts to obtain these records, and provided sufficient notice of their inability to do so to the Veteran.  38 C.F.R. § 3.159(c)(1), (e).  All other identified or submitted private treatment records have been associated with the claims file.  In later January 2016, the Veteran submitted a waiver of AOJ consideration and request for expedited processing of his claim, indicating that he had no additional evidence to submit or that he wished to have considered prior to Board adjudication of his claim.  In March 2016, his accredited representative noted that a 2010 treatment document from the Veteran's social worker J.F. was received after the issuance of the January 2016 supplemental statement of the case, but he did not indicate that the Veteran wanted to have this matter sent back to the AOJ for consideration of that document.  The Board finds that remand for this document is not required, as it can be reasonably inferred from a reading of Veteran's communications that the Veteran waived AOJ initial consideration for this document.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in September 2006, September 2009, August 2011 and April 2014.  In all of the examinations the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran.  The claims file was reviewed in conjunction with the examinations.  The examination reports collectively are adequate for rating purposes.  

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased rating for PTSD.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II.  Increased Schedular Ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable rating is assigned. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

As is noted above, two stages of evaluation of PTSD are before the Board, that prior to September 3, 2009, and that from September 3, 2009, forward.  Initially, the Board notes that the symptomatology and descriptions of occupational functioning before and after September 3, 2009 are substantially the same.  By way of background, the Veteran served in the Gulf war and was deployed to Iraq from June 2005 to June 2006, where he repeatedly encountered roadside bombs and incendiary devices.  He served as a driver and truck commander.  He was always nervous due to all of the random mortars and waiting for the worst to happen; he described himself as always restless.  He received a Purple Heart based on his duties in Iraq.  

Upon examination in September 2006, the Veteran reported frequent nightmares and dreams to treating sources and examiners, as well as intrusive thoughts.  He complained of difficulty sleeping, and heightened startle reflex.  He also stressed his irritability and anger management problems, and he reported that he reacts quickly to comments of others and feels he is more aggressive in reacting.  He noted that while he was not physically violent, he was not his old laid back self.  He took on 2 jobs within a few months of his return from Iraq.  He and his wife who was pregnant argued all the time.  

The examiner in 2006 described the Veteran as casually dressed, restless but cooperative and verbal with good eye contact during the interview.  Speech was of moderate rate, pitch and volume with good clarity.  Affect was constricted but appropriate to the ideation and the situation.  His mood was anxious but not irritable.  The Veteran was coherent, relevant and goal directed.  He denied suicidal and homicidal ideation but did admit to experiencing intense anxiety and occasional paranoia.  He denied hallucinations and sensorium was clear.  He had fair concentration and attention, his memory was intact and he was oriented.  Judgement and insight were fair.  The diagnosis was PTSD based on exposure to combat.  The examiner found that the PTSD caused noticeable difficulty in the Veteran's current social, occupational and interpersonal functioning.  The examiner did note that the Veteran had been trying very hard to cope with these difficulties using humor and occupying himself with additional workloads and jobs.  However the examiner pointed out that the Veteran does struggle with these signs and symptoms on a regular and daily basis.  This examination was consistent with VA treatment records at the time.  Specifically, a June 2007 psychological treatment note reflects that the Veteran displayed mildly dysphoric mood and broad affect.  He appeared sluggish and tired throughout session.  Veteran cited use of new medication for this observation.  He denied and did not demonstrate current suicidal ideation homicidal ideation, auditory or visual hallucination.  His speech was logical coherent and sequential.  His insight and judgment were good.  Records also reflect complaints of anxiety on a daily basis.  

VA examination report dated in September 2009 reflects that the Veteran was depressed, anxious, restless, fatigued and tense.  He reported problems with distractibility and frequent worry.  He had graduated from the state corrections officer academy in 2007.  He was having conflict with his wife and had few friends.  He described combat-related nightmares and frequent road rage incidents.  Short term memory was mildly impaired.  The examiner noted moderately intense anxiety symptoms and moderate problems in relationship functioning.  

VA examination report dated in August 2011 reflects that the Veteran was experiencing heightened anxiety, flashbacks, sleep interruption, depression and suspiciousness, as well as nightmares related to PTSD.  He has conflicts with his wife.  Obsessional rituals were noted which interfered with daily activities.  He also continued to have extremely limited interpersonal relationships which limited his progress in therapy.  On examination, his affect was constricted but appropriate, mood was anxious but not irritable.  His memory, judgement and concentration were fair.  He was oriented and denied suicidal and homicidal ideation.  

A report of VA examination dated in April 2014 reflects the Veteran continued to work and is employed as a parole field agent.  He had been receiving mental health treatment for his PTSD since 2006.  He reported several courses of outpatient therapy, most recently with J. F., LCSW, at VA.  He reported that he had been prescribed Adderall by M.L., D.O., to assist with his attention and concentration problems.  He and his wife were still together though they had previously had marital problems.  He lived with his wife and his 7 year old child.  PTSD symptoms included anxiety and mood symptoms, irritability, sleep disturbance, intrusive thoughts, and avoidance behavior.  The examiner reported that depression appeared to be secondary to post traumatic stress disorder symptoms and their effect on his functioning.  The examiner listed symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment and disturbances of motivation and mood.  The Veteran stated that he had additional symptoms of difficulty with attention, concentration, and short-term memory.  He denied suicidal or violent ideation.  The examiner summarized that the Veteran's level of occupational and social impairment with regard to PTSD is occupational and social impairment with reduced reliability and productivity.

As to treatment records, again, these are reflective in general of sustained moderate impairment due to PTSD.  VA treatment records from 2012 to 2015 reflect that he was no longer with his wife in 2015 but saw his son regularly and took him camping.  He also was playing in a band and still working.  A September 2015 social work note authored by long-time treatment provider J.F. reflects observations of high anxiety, tension, and chronic anhedonia even when trying to do fun things.  The Veteran was described as lumping more activities on himself in attempts to cover bad moods and dark thoughts.  Inattention was a problem even with medication.  He was easily distracted.  The Veteran noted not liking being interrupted on the job writing reports.  But tried not to be upset new companion when she calls him (regularly) throughout the day.  He had guilt for being occasionally grumpy towards her.  The examiner found psychomotor functioning to be unremarkable and affect and mood congruent.  Sleep was still poor and appetite was decreased.  Speech was normal and insight and judgement were fair.  Thought process was logical with linear thinking.  Concentration and memory were clear and adequate.  The examiner noted that, by history, there were no hallucinations.  

A letter from M.O., D.O., dated in March 2014 reflects that the Veteran was under his care and on Adderall for Attention Deficit Disorder.  He also noted that the Veteran has difficulty focusing and concentrating and the Veteran attributed much of this to his history of PTSD from military service.  

Doctors examining the Veteran and assigning Global Assessment of Functioning (GAF) scores considered a score of 65 in September 2006, a 55 in September 2009, and a 65 in August 2011.  Treatment records show GAF's ranging from 55 to 70.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships  Id.  

Since the beginning of this appeal, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  Since the medical profession no longer recommends the use of GAF scores for evaluating psychiatric disabilities, the Veteran has not been prejudiced by the VA examiners' failure to provide one in the most recent examination and reports.

The RO has previously determined that after September 3, 2009, a rating of 50 percent disabling or PTSD is warranted.  Upon review of the evidence and findings prior to September 3, 2009, the Board can find no substantive basis upon which to distinguish the two periods for the majority of time.  Therefore, assignment of an increased 50 percent rating for the period prior to September 3, 2009, is required.  This ensures fair and equitable application of the criteria, and also recognizes that at worst, reasonable minds differed in their assessment of the same evidence.  In other words, the evidence of record prior to September 3, 2009, is in equipoise regarding whether the criteria for a 30 or a 50 percent rating is warranted, and reasonable doubt must be resolved in favor of the Veteran.  In this regard, the Board notes that Veteran's testimony at the RO hearing in July 2009 is illustrative of the long-term nature of the symptoms at the level that supports a 50 percent rating.  Particularly, the Veteran candidly discussed the effects of his long-term sleep problems and nightmares, and his mood swings and irritability on his interpersonal relationships.  See July 2009 hearing transcript, pp. 7-9.  

The Board has considered whether the disability picture presented warrants assignment of a yet higher rating for mental disorders before or after September 3, 2009.  Prior to that date, no rating in excess of 50 percent is warranted.  The Veteran does exhibit some symptomatology similar to the listed criteria, such as difficulty with effective relationships both at home and (formerly) at work, and his described "irritability" demonstrates impaired impulse control, but the severity of these symptoms fails to meet that required for a higher 70 percent rating.  For example, he had not had any violent outbursts with his anger, and he does have some relationships with his wife and son as well as co-workers.  His depression and anxiety are noted to fluctuate over this period, and so are not "near continuous."  There is no spatial disorientation.  His personal hygiene was never noted as neglected.  Further, he is still able to function independently and appropriately, though less effectively.  The Board notes that he maintained 2 jobs and completed his corse of study at the corrections officers academy.

Moreover, as the Board has already noted, the disability picture presented before and after September 2009 is consistent overall, and so for the same reasons a 70 percent rating is not warranted prior to September 3, 2009, one is not warranted for the period after.  The Board acknowledges that as of the March to September 2015 treatment notes, the Veteran reported increased anxiety due to his divorce and custody issues, but also notes that the Veteran at those times had unremarkable psychomotor examination and his speech, memory and concertation remained clear and adequate.  While there was some reference to obsessional rituals during this period, he continued to work and described an ongoing relationship with a companion since he had left his wife, as well as a good relationship with his son.  While some symptomatology arguably worsened, other manifestations improved, leaving the overall disability picture consistent.  

Therefore, no schedular evaluation in excess of the currently assigned 50 percent is warranted for any period relevant to this claim.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id.  At 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014). 
Here, the rating criteria fully contemplate the Veteran's complaints related to his mental disorder.  As is discussed above, the criteria are not a laundry list, and allow consideration of the full gamut of reported symptoms, to include depression, anxiety, sleep problems, anhedonia, inattention and social withdrawal.  No further discussion of extraschedular evaluation is therefore required.


ORDER

An increased 50 percent rating, but no higher, for PTSD prior to September 3, 2009, is granted, subject to regulations applicable to the payment of monetary benefits.

An evaluation in excess of 50 percent for PTSD, at all times relevant to the appeal, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


